UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-7465


CLEAVEN L. WILLIAMS, JR.,

                Plaintiff - Appellant,

          v.

WARDEN MERRITT; BARTEE, Assistant Warden; OFFICER YOUNG;
SERGEANT CALVIN WILLIAMS; OFFICER LARYEA; OFFICER SAUNDERS;
MARIA JOHNSON; NURSE JANE DOE; FLORENCE FOSTER, Inmate
Grievance Coordinator; MR. COLEY; KRUMP, Chief of Security;
DR. JOHN DOE, University of Md Shock Trauma; C.O. CRAIG
WILLIAMS,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:10-cv-00935-CCB)


Submitted:   March 15, 2012                 Decided:   March 19, 2012


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Cleaven L. Williams, Jr., Appellant Pro Se.       Donald Eugene
Hoffman, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Pikesville,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Cleaven L. Williams, Jr., appeals the district court’s

orders denying relief on his 42 U.S.C. § 1983 (2006) complaint.

We   have   reviewed   the   record   and   find   no   reversible   error.

Accordingly, we affirm substantially for the reasons stated by

the district court.      Williams v. Merritt, No. 1:10-cv-00935-CCB

(D. Md. Mar. 28, 2011; Jul. 14, 2011). ∗           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                 AFFIRMED




      ∗
       We affirm the district court’s dismissal of Claim V on the
ground that Williams failed to offer any evidence, apart from
his own bald and conclusory allegations, to support his claims.
See Erwin v. United States, 591 F.3d 313, 319-20 (4th Cir. 2010)
(noting that mere conclusory allegations are insufficient to
support the nonmoving party’s case).



                                      2